Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 19-22, 23-28, 31-35 and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 23, the limitation “wherein the first angle of the first wire coil and the second angle of the second wire coil are configured to deflect a magnetic field generated by the first and second wire coils” renders the claim indefinite 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE4433784A1 (hereinafter referred as “Ueing”, refer English language machine translation for claim mapping), in view of US 5738766 (hereinafter referred as “Jefferson”), and US 2013/0192682 (hereinafter referred as “Freese”).
Regarding claim 12, Ueing teaches a water treatment system comprising: a first wire coil (4) wrapped around a water pipe (1) at a first angle, wherein the first angle is less than 90° as measured from a direction of water flow through the water pipe; a second wire coil (5) wrapped around the water pipe at a second angle, wherein the second angle is more than 90° as measured from the direction of water flow through the water pipe (refer fig. 1 indicating winding coils 4 and 5 at opposite angles); and a controller (2) configured to send a first electric current to the first wire coil to generate a first magnetic or electric field and a second electric current to the second wire coil to generate a second magnetic or electric field, wherein the first electric current and the second electric current are different (abstract; claims 1, 2; [0006]-[0008], fig. 1, 2).
The term “deflect” in ““wherein the first angle of the first wire coil and the second angle of the second wire coil are configured to deflect a magnetic field generated by the first and second wire coils” is interpreted as directing or projecting the magnetic field in a direction since the drawings or disclosures do not indicate or suggest any deflectors or structure provided to deflect the generated magnetic field. 
Ueing teaches providing coils at opposite angles and supplying current to the coil to generate magnetic field. The direction of magnetic waves is inherently related to direction of coil and therefore the limitation “configured to deflect magnetic field” does not impart additional structure to the coils of Ueing.
Ueing does not teach that the first and second currents are pulsed at a frequency between 10 and 15 kHz.
Jefferson discloses descaling device for neutralizing and preventing formation of calcium carbonate or other scale in a water conduit includes an electromagnetic coil 
Ueing and Jefferson are analogous inventions in the art of providing electromagnetic coil around a pipe to prevent scaling. It would have been obvious to one of ordinary skill in the art to modify the system of Ueing with teachings of Jefferson to provide first and second electric currents are pulsed at a frequency between 10 and 15 kHz to prevent interference from nearby electromagnetic sources and to improve effectiveness of descaling. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Ueing does not teach that the system/kit comprises wire holders capable of holding wires.
Freese teaches an apparatus for fluid conditioning to reduce scaling inactivate microbes, reduce surface tension, maintain fluid composition, and improve pumping are provided for use in treating crude petroleum, industrial water, agricultural water, municipal water supplies, or any fluid flow system and comprise electromagnets of variable control that can be powered or in which a current can be induced by a permanent magnet (abstract). Freese further discloses that “a coil may be mounted about a conduit of any cross-sectional shape. In the case of a round pipe or other fluid transfer section, the coil is an electrical winding configuration or direct helix construction that would typically be mounted about a non-conductive stainless steel, ceramic, or similar threaded pipe section, embedded in an insulating medium, including plastic materials, composite materials, and ceramics known for this purpose” [0007], and further adds that “One or more coils could be powered coils having an input lead for each coil electrically connected to a power source, including an electrical generator connected to a controller”. Freese further discloses that “Coil configurations can be constructed to establish a field in all directions: axially and transversely and at any direction in between as needed or desired. Controlled and controllable variation in field strength, direction, frequency, and current density should enable control of operational parameters in situ for any given scenario, providing for adjustment to the specific conditions of a wide variety of fluid transfer and conditioning operations” [0009].
Ueing and Freese are analogous inventions in the art of providing electromagnetic coil around a pipe to prevent scaling. It would have been obvious to one of ordinary skill in the art to modify the system of Ueing with teachings of Freese to provide a system comprising a first wire coil wrapped around a water pipe at a first angle, wherein the first angle is less than 90º as measured from a direction of water flow through the water pipe; a second wire coil wrapped around the water pipe at a second angle, wherein the second angle is more than 90º as measured from the direction of water flow through the water pipe, and a holder to hold the coils at desired angle to increase field strength radially inwardly and to control field strength, direction, frequency to provide for adjustment to the specific conditions of a wide variety of fluid transfer and conditioning operations.
Regarding claim 19, modified Ueing teaches limitations of claim 12 as set forth above. Ueing discloses that the device is for treating water in pipeline. Selection of pipe diameter would have been an obvious matter of design choice to one of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 20, polyvinyl chloride, cross-linked polyethylene, copper, or ferrous-based material are well known materials in pipes for carrying liquid. The selection of a known material based on its suitability for its intended use supported a 
Regarding claim 21, Jefferson further discloses that the coil 14 is preferably wound from insulated number 14 AWG wire (C4/L19-20). Selection of wire gauge would have been an obvious matter of design choice and common sense to one ordinary skill in the art to provide wire gauge suitable and rated for the current/voltage used in the system.
Regarding claim 22, Jefferson also teaches providing current of 50 mA to 10 A (C4/L9-18). Furthermore, the limitation is reciting a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 47, Ueing teaches limitations of claim 12 as set forth above. Ueing teaches that the first electric current and the second electric current are independent in both polarity and magnitude (abstract; claims 1, 2; [0006]-[0008], fig. 1, 2). Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with .
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueing in view of Jefferson, and Freese as applied to claim 12 above, and further in view of US 2016/0016829 (hereinafter referred as “Hughes”).
Regarding claims 13-16, modified Ueing teaches limitations of claim 12 as set forth above. Modified Ueing does not teach that the system comprising a water flow sensor configured to measure a flow rate of water flowing through the water pipe and configured to communicate the flow rate to the controller, a total dissolved solids sensor configured to measure the total dissolved solids of water flowing through the water pipe and configured to communicate the total dissolved solids to the controller, wherein the controller is configured to adjust the first electric current and the second electric current based on the flow rate, wherein the controller is configured to adjust the first electric current and the second electric current based on the total dissolved solids.
Hughes teaches providing electromagnetic fields to liquids, such as water, to treat unwanted material in the liquid (abstract). The system comprises a flow meter, a conductivity meter to measure TDS levels, and a controller collecting data related to conductivity, and flow-rate ([0046], [0047]), and the controller is configured to control modulation signal in response to the data received from various sensors including flow meter and conductivity sensor [0018].
.
Claims 23, 31-35 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ueing, in view of Jefferson.
Regarding claim 23, Ueing teaches a water treatment system comprising: a first wire coil (4) wrapped around a water pipe (1) at a first angle, wherein the first angle is less than 90° as measured from a direction of water flow through the water pipe; a second wire coil (5) wrapped around the water pipe at a second angle, wherein the second angle is more than 90° as measured from the direction of water flow through the water pipe (refer fig. 1 indicating winding coils 4 and 5 at opposite angles); and a 
The term “deflect” in ““wherein the first angle of the first wire coil and the second angle of the second wire coil are configured to deflect a magnetic field generated by the first and second wire coils” is interpreted as directing or projecting the magnetic field in a direction since the drawings or disclosures do not indicate or suggest any deflectors or structure provided to deflect the generated magnetic field. 
Ueing teaches providing coils at opposite angles and supplying current to the coil to generate magnetic field. The direction of magnetic waves is inherently related to direction of coil and therefore the limitation “configured to deflect magnetic field” does not impart additional structure to the coils of Ueing.
Ueing does not teach that the first and second currents are pulsed at a frequency between 10 and 15 kHz.
Jefferson discloses descaling device for neutralizing and preventing formation of calcium carbonate or other scale in a water conduit includes an electromagnetic coil adjacent the conduit and a power supply for the coil. The power supply generates a complex triangular waveform output signal that varies continuously in frequency and amplitude. The output is applied across the ends of the coil creating time varying magnetic and electric fields. The fields physically interact with molecules in water flowing in the conduit to neutralize existing scale and prevent formation of new scale (abstract). Jefferson discloses that frequency oscillator 50 generates frequency output 
Ueing and Jefferson are analogous inventions in the art of providing electromagnetic coil around a pipe to prevent scaling. It would have been obvious to one of ordinary skill in the art to modify the system of Ueing with teachings of Jefferson to provide first and second electric currents are pulsed at a frequency between 10 and 15 kHz to prevent interference from nearby electromagnetic sources and to improve effectiveness of descaling. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 31, Ueing discloses that the device is for treating water in pipeline. Selection of pipe diameter would have been an obvious matter of design choice to one of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the 
Regarding claim 32, the limitations of claim 32 are reciting a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 33, polyvinyl chloride, cross-linked polyethylene, copper, or ferrous-based material are well known materials in pipes for carrying liquid. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been an obvious matter of choice to one of ordinary skill in the art select a known material for pipes.
Regarding claim 34
Regarding claim 35, Jefferson also teaches providing current of 50 mA to 10 A (C4/L9-18). Furthermore, the limitation is reciting a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 48, Ueing teaches limitations of claim 23 as set forth above. Ueing teaches that the first electric current and the second electric current are independent in both polarity and magnitude (abstract; claims 1, 2; [0006]-[0008], fig. 1, 2). Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ueing, in view of Jefferson as applied to claim 23 above, and further in view of Hughes.
Regarding claims 24-25 and 27-28, Ueing teaches limitations of claim 12 as set forth above. Ueing does not teach that the system comprising a water flow sensor configured to measure a flow rate of water flowing through the water pipe and configured to communicate the flow rate to the controller, a total dissolved solids sensor configured to measure the total dissolved solids of water flowing through the water pipe and configured to communicate the total dissolved solids to the controller, wherein the controller is configured to adjust the first electric current and the second electric current based on the flow rate, wherein the controller is configured to adjust the first electric current and the second electric current based on the total dissolved solids.
Hughes teaches providing electromagnetic fields to liquids, such as water, to treat unwanted material in the liquid (abstract). The system comprises a flow meter, a conductivity meter to measure TDS levels, and a controller collecting data related to conductivity, and flow-rate ([0046], [0047]), and the controller is configured to control modulation signal in response to the data received from various sensors including flow meter and conductivity sensor [0018].
Ueing and Hughes are analogous inventions in the art of water treatment systems using magnetism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ueing with teachings of Hughes to provide the system comprising a water flow sensor configured to measure a flow rate of water flowing through the water pipe and configured to communicate the flow rate to the controller, a total dissolved solids sensor configured to measure the total dissolved solids of water flowing through the water pipe and configured to communicate the total dissolved solids to the controller, wherein the .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ueing, in view of Jefferson as applied to claim 23 above, and further in view of US 2018/0327288 (hereinafter referred as “Yamauchi”).
Regarding claim 26, modified Ueing teaches limitations of claim 23 as set forth above. Modified Ueing does not teach that the system comprises an electrode pair configured to collect cations from the water flowing through the water pipe to be transported to a reservoir. However, Yamauchi discloses a water treatment system wherein a pair of electrodes are provided to collect anions and cations and diver water to reservoir after collection of ions (abstract, fig. 3, [0028-0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Schulte with teachings of Yamauchi to provide a pair of electrodes for removal of ions from water.
Response to Arguments
Applicant’s arguments, see remarks, filed 08/05/2021, with respect to the rejection(s) of claim(s) Claims 23, 32, 35 and 48 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Ueing (DE4433784Al); and Claims 12, 19, 20, 21, 22 and 47 are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777